NO. 07-11-00144-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
JUNE 3, 2011
 
______________________________
 
 
RICHARD WAYNE DEMPS, APPELLANT
 
V.
 
MARK S. SNODGRASS, P.C., APPELLEE
 
 
_________________________________
 
FROM THE 72ND DISTRICT COURT OF LUBBOCK
COUNTY;
 
NO. 2010-552,407; HONORABLE RUBEN GONZALES REYES,
JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Appellant,
Richard Wayne Demps, an inmate proceeding pro se and in forma pauperis, filed this appeal from the trial court's summary
judgment in favor of Appellee, Mark S. Snodgrass, P.C.  By letter dated April 12, 2011, this Court
advised Demps that a filing fee of $175 was overdue
and also noted that failure to make payment within ten days might result in
dismissal of the appeal.  Demps did not respond nor pay the filing fee.  In the interest of justice, by letter dated
May 5, 2011, this Court gave Demps a second
opportunity to cure the defect by filing an affidavit of indigence in
compliance with Rule 20.1(c) of the Texas Rules of Appellate Procedure on or
before May 25, 2011.  See Higgins v. Randall County Sheriff's
Office, 193 S.W.3d 898, 899 (Tex. 2006).  He was again admonished that failure to
comply might result in dismissal.  Tex. R. App. P. 42.3(c). 
Demps did not respond to this second letter,
pay the filing fee, nor file an affidavit of indigence.  
            Accordingly,
this appeal is dismissed for failure to comply with a directive from this Court
requiring action within a specified time.
 
 
                                                                                    Patrick A. Pirtle
                                                                                          Justice